Citation Nr: 1418918	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The record shows the appellant served on active duty for training (ACDUTRA) from June 20, 1980 to July 27, 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).  

In August 2010, the appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  The transcript is of record. The appellant did not respond to the Board's March 2014 letter asking if she desired a hearing before another Veterans Law Judge.  See 38 C.F.R. § 20.707 (2013).  It is therefore presumed that the appellant does not desire another hearing, and the Board will proceed with adjudication of the claim, with consideration of the testimony and any evidence presented at the August 2010 proceeding.

In November 2010, the Board remanded this matter for further development.

The issues of service connection for congestive heart failure and hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

A heart murmur preexisted service, and did not increase in severity in service.



CONCLUSION OF LAW

The criteria for establishing service connection for a heart murmur have not been met.  38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of a letters sent to the appellant in March 2006 and July 2006 that informed her of her duty and the VA's duty for obtaining evidence.  In addition, the July 2006 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The appellant's available service records, post-service treatment records, and lay statements have been obtained.  

To the extent that additional service records may be outstanding, VA has made numerous efforts to obtain any such records.  When service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  Review of the file shows that appropriate efforts have been made to obtain alternative forms of evidence, and that further efforts would be futile.  In November 2010, the Board remanded the case for further efforts to obtain any potentially outstanding service treatment records.  A negative response was received from the North Carolina National Guard in February 2012, and the agency of original jurisdiction (AOJ) has formally determined any additional service records to be unavailable.  The appellant has submitted copies of all service records in her possession.  She was notified in May 2012 that any further service records were unavailable, and she indicated that she did not have any other records in her possession.  Thus, the Board finds that the duty to assist the appellant in obtaining service records has been satisfied, and that there has been substantial compliance with the November 2010 remand.  See Donnellan v. Shinseki, 24 Vet. App. 167, 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).   
 
The appellant also provided relevant testimony during an August 2010 hearing before a Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and asked specific questions directed at identifying whether the appellant met the criteria for establishing service connection.  Moreover, the appellant testified as to relevant information necessary to decide the claim.  Neither the appellant nor her representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that the appellant is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claim, and no further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 
1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The appellant's only period of service was the period of ACDUTRA from June 20, 1980, to July 27, 1980.  She was then discharged on July 28, 1980.  Parenthetically, there is nothing in the record that establishes that appellant was on anything other than ACDUTRA status on July 28, 1980, as her personnel records show the only dates for any period of active duty or ACDUTRA to be June 20, 1980 to July 27, 1980.  Currently, service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2013). 

As such, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Instead, the burden is on the claimant to establish a causal relationship between the worsening of a preexisting condition and his or her ACDUTRA. Donnellan, 24 Vet. App. at 173-174.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id.   

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Donnellanl, supra.  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Here, the preponderance of the evidence is against the appellant's claim.  Available service treatment records show that a functional grade I pulmonic murmur was diagnosed during a January 1980 examination for purposes of entrance into the North Carolina National Guard.  There is no evidence that the appellant underwent an additional examination contemporaneous with entrance into ACDUTRA on June 20, 1980.  Thus, she is not presumed to have been in sound condition at that time.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  The Board finds that based on the foregoing, the record clearly and unmistakably shows that the heart murmur diagnosed in January 1980 preexisted her only period of ACDUTRA from June 20 to July 27, 1980. 

Subsequent service treatment records show that during ACDUTRA, in July 1980, the appellant went to sick call for reported heat exhaustion and hyperventilation, during which time the heart murmur was also noted.  However, the diagnosed hyperventilation syndrome was not attributed to the murmur, nor were any other symptoms or diagnoses attributed to the heart murmur.  Thus, though the ACDUTRA service treatment records note the presence of the heart murmur, 
they do not show an increase in the severity of the heart murmur during service.

The appellant was afforded a VA examination in March 2011, during which trace mitral valve regurgitation was noted.  However, following a review of the March 2011 VA examination report, as well as an April 2011 ECHO examination report, and the claims file, a VA examiner opined in April 2012 that there was no evidence that the murmur was caused by or worsened by military service.  In support of the opinion, the examiner noted that the trace mitral valve regurgitation found in 2011 was clinically insignificant, and that the description of the murmur on 2011 examination was the same as the description noted on January 1980 induction examination.  Therefore, the examiner concluded the heart murmur was not worsened by service.  The April 2012 opinion is afforded significant probative value as it considered the appellant's medical history and was supported by adequate rationale.  Significantly, there is no contrary opinion evidence of record. 

While the appellant contends that her diagnosed heart murmur was caused by or aggravated by her period of ACDUTRA, to include strenuous exercise and heat therein, and that symptoms of shortness of breath and hyperventilation shown in the service treatment records were the result of her heart murmur, there is no indication that she has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, her opinions do not constitute competent medical evidence.  Moreover, the Board points out that in a post-service questionnaire completed sometime around 1998, the appellant reported that she 
did low impact aerobics three to five times per week, suggesting that her heart murmur did not, in fact, prevent her from exercising due to such symptoms as shortness of breath and hyperventilation.

In any event, there is no competent medical evidence that the appellant's preexisting heart murmur was aggravated by her period of ACDUTRA, and the preponderance of the evidence is against service connection for a heart murmur.  As such, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 C.F.R. § 3.102.


ORDER

Service connection for a heart murmur is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


